EXHIBIT 10.1

EMPLOYMENT AGREEMENT

This AGREEMENT is by and between Freescale Semiconductor, Inc., (the “Company”),
and Sandeep Chennakeshu (the “Executive”) dated as of the 12th day of May 2006.

WHEREAS, the Company desires to employ the Executive and to enter into this
Agreement embodying the terms of such employment; and,

WHEREAS, the Executive desires to enter into this Agreement and to accept such
employment;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledge, the Company and the Executive (individually a “Party” and
together the “Parties”) agree as follows:

1. Effective Date. The “Effective Date” shall mean June 1, 2006.

2. Employment Period. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to be employed by the Company, subject to the terms and
conditions of this Agreement, for the period commencing on that Effective Date
and ending on the fourth anniversary thereof (the “Initial Employment Period”).
The Initial Employment Period will automatically renew for an additional one
year period unless on or before March 1, 2010, the Company or the Executive
delivers a written notice (a “Notice of Non-Renewal”) to the other Party that
the employment period will not be so extended (the Initial Term as so extended,
the “Employment Period”). If a Notice of Non-Renewal is tendered, the Employment
Period will expire effective May 31, 2010. After the Initial Employment Period,
the Employment Period shall continue to automatically renew for additional one
year periods unless by March 1 of any successive year, the Company or the
Executive delivers a Notice of Non-Renewal, in which case the Employment Period
will expire effective May 31 of that calendar year. This Agreement is contingent
upon proof of employment eligibility to work in the U.S. and compliance with
export control requirements. Prior to or on the Effective Date, the Executive
will supply to the Company satisfactory and appropriate documentation of
identity and authorization to work in the U.S. and to be compensated through the
Company’s United States payroll.

3. Terms of Employment.

a. Position and Duties. (i) During the Employment Period, subject to applicable
law and regulation (including immigration policies), the Executive shall serve
as Senior Vice President and General Manager of the Wireless & Mobile Systems
Group (“WMSG”) of the Company, with such duties and responsibilities as are
commensurate with such position, and shall report to the Chairman and Chief
Executive Officer of the Company.

 

   1



--------------------------------------------------------------------------------

The Executive’s principal location of employment shall be at the headquarters of
the Company at 6501 William Cannon Drive West in Austin, Texas; provided, that
the Executive may be required under reasonable business circumstances to travel
outside of the applicable principal location of employment in connection with
performing his duties under this Agreement.

(ii) The Executive agrees that during the Employment Period, he shall devote all
of his business time, energies and talents to serving as the Company’s Senior
Vice President and General Manager of the Wireless & Mobile Systems Group, in
accordance with each of the Company’s policies and procedures, including its
corporate governance policies, and its Code of Business Conduct and Ethics (the
“Freescale Code”), Ethics policies, and Standard Operating Policies
(collectively, the “Freescale Policies”). During the Employment Period, it shall
not be a violation of this Agreement for the Executive, subject to the
requirements of Section 6, to (A) serve on corporate, civic or charitable boards
or committees, provided, that, the Executive shall comply with Ethics Policy E-5
on Board Memberships and shall be permitted to serve on no more than one such
corporate board, (B) deliver lectures or fulfill speaking engagements and
(C) manage personal investments, so long as such activities do not interfere
with the performance of the Executive’s responsibilities, or violate any
Freescale Policies. The Executive acknowledges that he has been provided with a
copy of the Freescale Code, and a list of the Company’s Ethics Policies and
Standard Operating Policies.

(iii) The Executive acknowledges that the Company has adopted the equity
ownership requirements for its senior executives, and agrees that he has been
informed of these requirements and shall at all times during his service with
the Company be subject to these requirements, as they may be amended from time
to time, on the same basis as other senior executives.

b. Compensation.

(i) Base Salary. During the Employment Period, the Executive shall receive a
bi-weekly salary of approximately $26,923.08 (Twenty Six Thousand Nine Hundred
Twenty Three Dollars and eight cents) (all amounts in this Agreement are
expressed in U.S. Dollars) which equates to an annual base salary (“Annual Base
Salary”) of $700,000 (Seven Hundred Thousand Dollars). During the Employment
Period, the current Annual Base Salary shall be reviewed for increase at such
time as the salaries of senior executives of the Company are reviewed generally,
provided, that the Executive’s first such review shall occur no earlier than
January 2007.

(ii) Annual Bonus. For each year completed during the Employment Period, the
Executive shall be eligible to receive an annual cash bonus (“Annual Bonus”)
based upon performance targets that are established by the Chairman and Chief
Executive Officer and approved by the Compensation and Leadership Committee of
the Board of Directors (the “Committee”); provided that, the Executive’s target
Annual Bonus shall be equal to $500,000 (Five Hundred Thousand Dollars) (the
“Target Bonus”). The business performance factor of the Executive’s target
Annual Bonus for fiscal year 2006 will be

 

   2



--------------------------------------------------------------------------------

based upon two sets of metrics: the WMSG targets will represent 25% of the
business performance factor, and the Corporate targets will represent the other
75% of the business performance factor. The Executive’s target Annual Bonus for
calendar year 2006 shall be prorated based on the portion of such year the
Executive is employed with the Company beginning on the Effective Date.

(iii) Initial Restricted Stock Units Grant. Promptly following the Effective
Date, the Company shall grant to the Executive, pursuant to the Freescale
Omnibus Incentive Plan of 2005 (the “Incentive Plan”), 250,000 restricted stock
units (the “Restricted Stock Units’). The Executive must execute the required
Stock Option/Restricted Stock Unit Consideration Agreement (the “SOCA”) in order
to receive the Restricted Stock Units. The Restricted Stock Units shall vest in
four equal annual installments (each, a “Restricted Stock Units Installment”) on
each of the first four anniversaries of the date of the grant, provided in each
case that the Executive remains in the employ of the Company through each such
date. The Restricted Stock Units shall be subject to the terms and conditions of
the Incentive Plan, the SOCA and the award agreement evidencing the grant of the
Restricted Stock Units.

(iv) Signing Bonus. Within 30 days following the Effective Date, the Company
will pay the Executive a signing bonus in the gross amount of $1,000,000 (One
Million Dollars). If the Executive’s employment ends prior to May 31, 2007 for
Cause or due to voluntary termination without Good Reason, the Executive agrees
to repay to the Company the entire Signing Bonus (less the amount withheld by
the Company for taxes and other Federal withholding requirements at the time of
payment of the bonus). Such payment will be made within 60 days of the
termination of employment.

(v) Benefits. During the Employment Period, the Executive shall (subject to
applicable law and regulation) be eligible for participation in the family
health (medical, vision, dental), life and disability insurance, welfare,
retirement, perquisite and fringe benefit and other benefit plans, practices,
policies and programs, as may be in effect from time to time, for senior
executives of the Company and their families generally; provided, that, any
severance payments or benefits to be received under any severance benefit plans,
practices, policies and programs shall be offset and reduced by any severance
benefits or payments received under Section 5 of this Agreement. The Executive
will be eligible to receive Relocation Benefits under the Freescale’s Relocation
policy. Excluded from such benefits will be any loan or equity advance. The
Company hereby waives any requirement for the Executive to repay the relocation
benefits if he separates from employment with the Company prior to the end of
the Employment Period.

(vi) Change in Control Benefits. The Executive shall be eligible for
participation as a “Tier 1” participant in the Company’s Officer Change in
Control Severance Plan or any successor change in control plan or program (the
“Change in Control Plan”), as may be in effect from time to time, for senior
executives of the Company generally. Notwithstanding the foregoing, if the
Company adopts a Change in Control severance plan for senior executives
generally with more generous benefits than the Change in Control Plan, the
Executive will be entitled to those more generous benefits to the extent
applicable.

 

   3



--------------------------------------------------------------------------------

(vii) Expenses. During the Employment Period, the Executive shall be eligible
for prompt reimbursement for business expenses reasonably incurred by the
Executive in accordance with the policies of the Company, as applicable, as may
be in effect from time to time for senior executives generally.

(viii) Paid Time Off. During the Employment Period, the Executive shall be
eligible for Paid Time Off in accordance with the policies of the Company, as
applicable, as may be in effect from time to time for senior executives
generally.

(ix) Long-Term Incentive Awards. As determined by the Chief Executive Officer
and approved by the Committee, the Executive will be eligible for grants of
equity compensation awards under the Company’s long-term incentive compensation
plans in accordance with the Company’s practices in effect for Senior Vice
Presidents from time to time. All grants of equity compensation awards will be
made at the discretion of the Chief Executive Officer, as approved by the
Committee.

c. Other Entities. The Executive agrees to serve upon request, without
additional compensation, as an officer and director for some of the Company’s
subsidiaries, partnerships, joint ventures, limited liability companies and
other entities, which, in each case, are affiliates, including entities in which
the Company has a significant investment, as determined and requested by the
Company.

4. Termination of Employment.

a. Death or Disability. The Executive’s employment shall terminate automatically
upon the Executive’s death during the Employment Period. If the Company
determines in good faith that the Disability of the Executive has occurred
during the Employment Period (pursuant to the definition of Disability set forth
below), it may provide the Executive with written notice in accordance with
Section 8(b) of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30-day
period after such receipt, the Executive shall not have returned to full time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the inability of the Executive to perform his duties
with the Company on a full-time basis for 90 consecutive days or for 120
intermittent days in any one-year period as a result of incapacity due to mental
or physical illness which is determined to be total and permanent by a licensed
physician selected by the Company or its insurers and acceptable to the
Executive or the Executive’s legal representative. If the Parties cannot agree
on a licensed physician, each Party shall select a licensed physician and the
two physicians shall select a third who shall be the approved licensed physician
for this purpose.

 

   4



--------------------------------------------------------------------------------

b. Cause. The Company may terminate the Executive’s employment during the
Employment Period with or without Cause. For purposed of this Agreement, “Cause:
shall mean:

(i) the Executive’s willful and continued failure to substantially perform his
duties under this Agreement, other than any such failure resulting from
incapacity due to physical or mental illness, which failure has continued for a
period of at least 30 days following delivery to the Executive or a written
demand for substantial performance specifying the manner in which the Executive
has failed to substantially perform; or

(ii) the Executive’s willful engagement in malfeasance, fraud, dishonesty or
misconduct (other than dishonesty or misconduct that has no detrimental impact
on the Company’s reputation or business);

(iii) the Executive’s conviction of, or plea of guilty or nolo contendere, or
deferred adjudication to, a felony or misdemeanor (other than a misdemeanor
traffic offense);

(iv) as of the Effective Date, failure to provide appropriate documentation of
identity and authorization to work in the United States; and,

(v) the Executive’s material breach of Section 3(a) or Section 6 of this
Agreement.

c. Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason if (x) an event or circumstance set forth in the clauses of this
Section 4(c) below shall have occurred and the Executive provides the Company
with written notice thereof within 15 days after the Executive has knowledge of
the occurrence or existence of such event or circumstance, which notice shall
specifically identify the event or circumstance that the Executive believes
constitutes Good Reason, (y) the Company fails to correct the circumstance or
event so identified within 30 days after the receipt of such notice, and (z) the
Executive resigns within 90 days after the date of delivery of the notice
referred to in clause (x) above. For purposes of this Agreement, “Good Reason”
shall mean, in the absence of the Executive’s written consent (and except as
required by applicable law and regulation or in consequence of a prior
termination or a Notice of Termination of the Executive’s employment), the
occurrence of any of the following:

(i) a reduction by the Company in the Executive’s Annual Base Salary or a
reduction in the Executive’s Target Bonus; or

(ii) a material reduction in the aggregate level of employee benefits made
available to the Executive when compared to the benefits made available to the
Executive at any time during the Employment Period, unless such reduction is
applicable to senior executives of the Company generally; or

 

   5



--------------------------------------------------------------------------------

(iii) a material diminution in the Executive’s duties or responsibilities (other
than as a result of the Executive’s physical or mental incapacity which impairs
his ability to materially perform his duties or responsibilities as confirmed by
a doctor reasonably acceptable to the Executive or his representative and such
diminution lasts only for so long as such doctor determines such incapacity
impairs the Executive’s ability to materially perform his duties or
responsibilities).

(iv) a material change in the Executive’s reporting relationship that is
inconsistent with the terms of the first sentence of Section 3(a)(i); or,

(v) the Company requiring the Executive’s principal location of employment to be
at any office or location more than 35 miles from the principal headquarters of
the Company (other than to the extent agreed to or requested by the Executive).

d. Voluntary Termination. The Executive may voluntarily terminate his employment
without Good Reason (other than due to death, Disability, or retirement), and
such termination shall not be deemed to be a breach of this Agreement.

e. Notice of Non-Renewal. Executive’s employment may expire as the result of a
Notice of Non-Renewal by either Executive or Company.

f. Notice of the Termination. Any termination by the Company for Cause, or by
the Executive for Good Reason, shall be communicated by Notice of Termination to
the other Party hereto given in accordance with Section 8(b) of this Agreement.
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than thirty days after the
giving of such notice). The failure by the Executive or the Company to set forth
in the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.

g. Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein within 30 days of such notice, as the case may be, (ii) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, or if the Executive voluntarily resigns without Good Reason, the
date on which the terminating Party notifies the other Party of such
termination, (iii) if the Executive’s employment is terminated by the Company
due to Disability, the Disability Effective Date, or (iv) if the Executive’s
employment expires as a result of a Notice of Non-Renewal by the Executive or
the Company.

 

   6



--------------------------------------------------------------------------------

h. Resignation from All Positions. Notwithstanding any other provision of the
Agreement, upon the termination of the Executive’s employment for any reason,
unless otherwise requested by the Company, the Executive shall immediately
resign as of the Date of Termination from all positions that he holds or has
ever held with the Company (and with any other entities with respect to which
the Company has requested the Executive to perform services), including, without
limitation, all boards of directors of any subsidiaries. The Executive hereby
agrees to execute any and all documentation to effectuate such resignations upon
request by the Company, but he shall be treated for all purposes as having so
resigned upon termination of his employment, regardless of when or whether he
executes any such documentation.

5. Obligations of the Company upon Termination.

a. Good Reason; Other Than for Cause. Subject to Section 8(b), if during the
Employment Period, (1) the Company shall terminate the Executive’s employment
other than for Cause, Death, or Disability, or (2) the Executive shall terminate
employment for Good Reason;

(i) the Company shall pay to the Executive in a lump sum in cash within 30 days
(except as specifically provided in Section 5(a)(i)(A)(3)) after the Date of
Termination the aggregate of the following amounts:

A. the sum of (1) the Executive’s accrued but unpaid Annual Base Salary and any
accrued but unused Paid Time Off through the Date of Termination, (2) the
Executive’s business expenses that are reimbursable pursuant to
Section 3(b)(vii) but have not been reimbursed by the Company as of the Date of
Termination, and (3) the Executive’s Annual Bonus for the calendar year
immediately preceding the calendar year in which the Date of Termination occurs
if such bonus has been determined but not paid as of the Date of Termination (at
the time such Annual Bonus would otherwise have been paid); and

B. an amount equal to the product of (x) two and (y) the sum of (I) the
Executive’s Annual Base Salary and (II) the Target Bonus; and,

C. to the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement (other than any severance plan,
program, policy or practice or contract or agreement) of the Company (such
amounts and benefits, the “Other Benefits”) in accordance with the terms and
normal procedures of each such plan, program, policy or practice, based on
accrued benefits through the Date of Termination.

(ii) In addition to the above payments:

A. for two years after the Executive’s Date of Termination, the Company will
continue medical and life insurance benefits to the Executive (and, if
applicable, to any

 

   7



--------------------------------------------------------------------------------

dependents of the Executive who received such benefits under his coverage prior
to the Date of Termination) at least equal to those that would have been
provided to the Executive (and to any such dependent) in accordance with the
plans, programs, practices and policies of the Company if the Executive’s
employment had not been terminated; provided, that the Executive continues to
make all required contributions; provided, however, that, if the Executive
becomes re-employed with another employer and is eligible to receive
substantially equivalent health or life insurance benefits under another
employer-provided plan, the health benefits or life insurance described herein,
whichever is applicable, shall no longer be provided by the Company; and,

B. the next Restricted Stock Units Installment scheduled to vest after the Date
of Termination under the Restricted Stock Unit grant described in
Section 3(b)(iii) above will vest as of the Date of Termination, or Company will
make a payment equal to the amount of the number of shares that would otherwise
vest pursuant to this provision multiplied by the closing price of Freescale
Class A Stock on the Date of Termination.

Except with respect to payments and benefits under Sections 5(a)(i)(A)(1),
5(a)(i)(A)(2) and 5(a)(i)(C), all payments and benefits to be provided under
this section 5(a) shall be subject to the Executive’s execution and
non-revocation of a release of all claims substantially in the form attached
hereto as Exhibit A.

b. Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause or the Executive terminates his employment without Good
Reason during the Employment Period, this Agreement shall terminate without
further obligations to the Executive other than the obligation to pay or provide
to the Executive an amount equal to the amount set forth in clauses
5(a)(i)(A)(1), (2) and (except in the event of a termination by the Company for
Cause) (3), and 5(a)(i)(C).

c. Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than the obligation to pay or provide to the Executive’s
beneficiaries an amount equal to the amount set forth in clauses (1), (2), and
(3) of Sections 5(a)(i)(A) and 5(a)(i)(C) above.

d. Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than the
obligation to pay or provide to the Executive an amount equal to the amount set
forth in clauses (1), (2), and (3) of Sections 5(a)(i)(A) and 5(a)(i)(C) above
and the timely payment or provision of Other Benefits, including any applicable
disability benefits.

Notwithstanding anything set forth in this Agreement, Executive or Executive’s
beneficiaries shall be entitled to receive the benefit of accelerated lapse or
restrictions and/or vesting of equity grants, including but not limited to,
options and RSUs as set forth in the applicable plans, award agreements and
other documentation setting forth terms and conditions of such equity grants.

 

   8



--------------------------------------------------------------------------------

e. Notice of Non-Renewal. If the Executive’s employment expires by reason of
issuance of Notice of Non-Renewal by either Party, this Agreement will expire
without further obligations to the Executive under this Agreement, other than
(1) the obligation to pay the Executive’s accrued but unpaid Annual Base Salary
and any accrued but unused Paid Time Off through the Date of Termination,
(2) the Executive’s business expenses that are reimbursable pursuant to
Section 3(b)(vii) but have not been reimbursed by the Company as of the Date of
Termination, (3) the Executive’s Annual Bonus for the calendar year immediately
preceding the calendar year in which the Date of Termination occurs if such
bonus has been determined but not paid as of the Date of Termination, and
(4) the Executive’s entitlement to accrued benefits as of the Date of
Termination in accordance with the plans governing those benefits.

6. Covenants.

a. Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company, all secret or confidential information,
knowledge or data relating to the Company and its businesses (including, without
limitation, any proprietary and not publicly available information concerning
any processes, methods, trade secrets, research or secret data, costs, names of
users or purchases of their respective products or services, business methods,
operating procedures or programs or methods of promotion and sale) that the
Executive obtains during the Executive’s employment by the Company that is not
public knowledge (other than as a result of the Executive’s violation of this
Section 6(a)) (“Confidential Information”). The Executive shall not communicate,
divulge or disseminate Confidential Information at any time during or after the
Executive’s employment with the Company, except with the prior written consent
of the Company, or as otherwise required by law or legal process or as such
disclosure or use may be required in the course of the Executive performing his
duties and responsibilities for the Company. Notwithstanding the foregoing
provisions, if the Executive is required to disclose any such confidential or
proprietary information pursuant to applicable law or a subpoena or court order,
the Executive shall promptly notify the Company in writing of any such
requirement so that the Company may seek an appropriate protective order or
other appropriate remedy or waive compliance with the provisions hereof. The
Executive shall reasonably cooperate with the Company to obtain such a
protective order or other remedy. If such order or other remedy is not obtained
prior to the time the Executive is required to make the disclosure, or the
Company waives compliance with the provisions hereof, the Executive shall
disclose only that portion of the confidential or proprietary information which
he is advised by counsel in writing (either his or the Company’s) that he is
legally required to disclose. Upon his termination of employment with the
Company for any reason, the Executive shall promptly return to the Company all
records, files, memoranda, correspondence, notebooks, notes, reports, customer
lists, drawings, plans, documents, and other documents and the like relating to
the business of the Company or containing any trade secrets relating to the
Company or that the Executive uses, prepares or comes into contact with during
the course of the Executive’s employment with the Company, and all keys, credit
cards and passes, and such materials shall remain the sole property of

 

   9



--------------------------------------------------------------------------------

the Company. The Executive agrees to execute any standard-form confidentiality
agreements that apply to senior executives (including, without limitation, the
Freescale Assignment and Confidentiality Agreement, and further agrees to honor
such policies and agreements pursuant to their terms during and following his
employment with the Company. The Executive agrees to represent in writing to the
Company upon termination of employment that he has complied with the foregoing
provisions of this Section 6(a).

b. Work Product and Inventions. The Company and/or its nominees or assigns shall
own all right, title, and interest in and to any and all inventions, ideas,
trade secrets, technology, devices, discoveries, improvements, processes,
developments, designs, know how, show-how, data, computer programs, algorithms,
formulae, works of authorship, works modifications, trademarks, trade names,
documentation, techniques, designs, methods, trade secrets, technical
specifications, technical data, concepts, expressions, patents, patent rights,
copyrights, moral rights, and all other intellectual property rights or other
developments whatsoever (collectively, “Developments”), whether or not
patentable, reduced to practice or registrable under patent, copyright,
trademark or other intellectual property law anywhere in the world, made,
authored, discovered, reduced to practice, conceived, created, developed or
otherwise obtained by the Executive (alone or jointly with others) during the
Executive’s employment with the Company, and arising from or relating to such
employment or the business of the Company or other member of the Company
(whether during business hours or otherwise, and whether on the premises of
using the facilities or materials of the Company). The Executive shall promptly
and fully disclose to the Company and to no one else all Developments, and
hereby assigns to the Company without further compensation all right, title and
interest the Executive has or may have in any Developments, and all patents,
copyrights, or other intellectual property rights relating thereto, and agrees
that the executive has not acquired and shall not acquire any rights during the
course of his employment with the Company or thereafter with respect to any
Developments.

c. No Competition—Solicitation of Business. If the Executive is terminated for
Cause or voluntarily terminates his employment other than for Good Reason during
the Restricted Period (the “Restricted Period” shall mean the period from the
Effective Date through the second anniversary of the Executive’s termination of
employment with the Company), the Executive shall not, either directly or
indirectly, compete with the business of the Company by (i) becoming an officer,
agent, employee, partner or director of any other corporation, partnership or
other entity, or otherwise render services to or assist or hold an interest
(except as a less than 3-percent shareholder of a publicly traded corporation or
as a less than 5-percent shareholder of a corporation that is not publicly
traded) in any Competitive Business (as defined below), or (ii) soliciting,
servicing, or accepting the business of (A) any active customer of the Company,
or (B) any person or entity who is or was at any time during the previous twelve
months a customer of the Company. “Competitive Business” shall mean any person
or entity (including any joint venture, partnership, firm, corporation, or
limited liability company) whose primary business is the design, manufacture or
sale of integrated circuits/semiconductors, microcontrollers for the wireless
products and services industry (including but not limited to wireless devices
and infrastructure), similar to products that are designed, manufactured or sold
by

 

   10



--------------------------------------------------------------------------------

WMSG as of the Date of Termination. Competitive Business does not include a
“Startup Company.” Startup Company means any person or entity that has
functioned as a business for three years or less and has less than $1 billion
dollars in annual revenues. For the avoidance of doubt, the restrictions
described in subsection (ii) above do not apply to a Startup Company. Executive
agrees that during the Restricted Period he will seek the Company’s prior
written consent that any proposed employment or other engagement does not
violate the non-competition provisions of this Agreement. Company agrees that it
will not unreasonably delay or withhold consent. If the Parties are unable to
reach agreement within 10 days after Company’s receipt of Executive’s written
request for consent, Executive may proceed to refer the matter to a qualified,
independent neutral expert experienced in the industry, (the “Neutral Expert”),
by providing written notice to Company. Within five days after Company receives
Executive’s written notice, the Parties will choose a mutually acceptable
Neutral Expert. No Party will unreasonably withhold consent to the selection of
the Neutral Expert. Within seven days after the Neutral Expert is selected, or
as soon thereafter as the Neutral Expert is able to meet with the Parties, the
Parties will meet with the Neutral Expert to present their positions, in a
manner to be determined by the Neutral Expert. Based exclusively on the evidence
presented by the Parties at that meeting, the Neutral Expert will determine
whether Executive’s proposed employment or other engagement violates the
non-competition provisions of this Agreement. The decision of the Neutral Expert
will be final, binding, and non-appealable.

d. Assistance. The Executive agrees that during and after his employment by the
Company, upon request by the Company, the Executive will assist the Company in
the defense of any claims, or potential claims that may be made or threatened to
be made against the Company in any action, suit or proceeding, whether civil,
criminal, administrative, investigative or otherwise (a “Proceeding”), and will
assist the Company in the prosecution of any claims that may be made by the
Company in any Proceeding, to the extent that such claims may relate to the
Executive’s employment or the period of the Executive’s employment by the
Company. The Executive agrees, unless precluded by law, to promptly inform the
Company if the Executive is asked to participate (or otherwise become involved)
in any Proceeding involving such claims or potential claims. The Executive also
agrees, unless precluded by law, to promptly inform the Company if the Executive
is asked to assist in any investigation (whether governmental or otherwise) of
the Company (or its actions), regardless of whether a lawsuit has then been
filed against any the Company with respect to such investigation. The Company
agrees to reimburse the Executive for all of the Executive’s reasonable
out-of-pocket expenses associated with such assistance, including travel
expenses and any attorney’s fees and shall pay a reasonable per diem fee for the
Executive’s service. In addition, the Executive agrees to provide such services
as are reasonably requested by the Company to assist any successor to the
Executive in the transition of duties and responsibilities to such successor.
Any services or assistance contemplated in this Section 6 (d) shall be at
mutually agreed to and convenient times and shall not interfere with Executive’s
ability to substantially perform his duties with his current employer.

 

   11



--------------------------------------------------------------------------------

e. Remedies. The Executive acknowledges and agrees that the terms of Section 6:
(i) are reasonable in geographic and temporal scope, (ii) are necessary to
protect legitimate proprietary and business interests of the Company in, inter
alia, near permanent customer relationships and confidential information. The
Executive further acknowledges and agrees that (x) the Executive’s breach of the
provisions of Section 6 will cause the Company irreparable harm, which cannot be
adequately compensated by money damages, and (y) if the Company elects to
prevent the Executive from breaching such provisions by obtaining an injunction
against the Executive, there is a reasonable probability of the Company’s
eventual success on the merits. The Executive consents and agrees that if the
Executive commits any such breach or threatens to commit any breach, the Company
shall be entitled to temporary and permanent injunctive relief from a court of
competent jurisdiction, in addition to, and not in lieu of, such other remedies
as may be available to the Company for such breach, including the recovery of
money damages. The Parties further acknowledge and agree that the provisions of
this Section 6 are accurate and necessary because (A) this Agreement is entered
into in the State of Texas, (B) as of the Effective Date, Texas will have a
substantial relationship to the Parties, (C) as of the Effective Date, Texas
will be the headquarters state of the Company, which has operations worldwide
and has a compelling interest in having its employees treated uniformly, and
(E) enforcement of the provision of this Section 6 would not violate any
fundamental public policy of Texas or any other jurisdiction. If any of the
provisions of Section 6 are determined to be wholly or partially unenforceable,
the Executive hereby agrees that this Agreement or any provision hereof may be
reformed so that it is enforceable, the Executive hereby agrees that this
Agreement or any provision hereof may be reformed so that it is enforceable to
the maximum extent permitted by law. If any of the provisions of this Section 6
are determined to be wholly or partially unenforceable in any jurisdiction, such
determination shall not be a bar to or in any way diminish the Company’s right
to enforce any such covenant in any other jurisdiction.

7. Successors. The Company shall cause any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all or a substantial portion of its business and/or assets to
assume expressly and agree to perform this Agreement immediately upon such
succession in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise. If the Company sells
or otherwise divests only the business currently known as WMSG and the action
does not trigger benefits for the Executive under the Change in Control Plan,
Company will offer Executive an alternate position within the Company at the
same work location and at the same pay and benefits. If Executive accepts the
alternate position, he will continue employment with the Company under the terms
of this Agreement with the exception of a change in his Position and Duties. If
Executive does not accept the alternate position, he can terminate his
employment for Good Reason and the provisions and obligations of this Agreement
relating to termination for Good Reason will apply.

 

   12



--------------------------------------------------------------------------------

8. Miscellaneous. (a) This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without reference to principles
of conflict of laws. The Parties hereto irrevocably agree to submit to the
jurisdiction and venue of the courts of the State of Texas, in any action or
proceeding brought with respect to or in connection with this Agreement. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the Parties hereto or their respective
successors and legal representatives.

b. All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other Party of by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

By Hand Delivery or to the following address:

If to the Company:

Freescale Semiconductor, Inc.

6501 William Cannon Drive West

MD: TX30/OE09

Austin, TX 78735

Attention: General Counsel

or to such other addresses as either Party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

c. The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

d. Notwithstanding any other provision of this Agreement, the Company may
withhold from any amounts payable or benefits provided under this Agreement any
Federal, state, and local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

e. Subject to the provisions of Section 4(c), the Executive’s or the Company’s
failure to insist upon strict compliance with any provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.

 

   13



--------------------------------------------------------------------------------

f. From and after the Effective Date, this Agreement shall supersede any other
employment agreement or understanding between the Parties with respect to the
subject matter hereof (it being understood that this Agreement in no way
supersedes any agreements executed pursuant to Section 6 (a)). Notwithstanding
the foregoing, in the event of a Change in Control, the Change in Control Plan
shall supersede this Agreement; provided, that in such event the provisions of
Section 3(b)(vi) and Section 6 (including any other agreements executed pursuant
to Section 6(a)) shall remain in force.

g. The Executive or the Company may not issue a press release or otherwise
publicly disclose the Executive’s employment or potential employment with the
Company without mutual consent as to the content and timing of such disclosure.

9. Director’s and Officer’s Insurance. The Company shall provide the Executive
with Director’s and Officer’s insurance coverage, including indemnification, on
terms no less favorable than the terms of the coverage provided to similarly
situated current officers of the Company.

10. Representations. Prior to the Effective Date Executive will cause his
current employer to provide a letter stating that after termination of his
employment with his current employer, Executive’s current employer will not
interfere with Executive’s proposed employment with the Company, and that there
are no pending or potential claims or charges against Executive by his current
employer. The Executive represents that he is authorized to enter the United
States for business travel and that he has no visa or other immigration
violations of which he is aware that would prevent him from obtaining travel
visas in any country where the Company conducts business.

 

[Left   intentionally   blank ]

 

   14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.

 

/s/ Sandeep Chennakeshu

Executive

 

FREESCALE SEMICONDUCTOR, INC. By:  

/s/ Kurt Twining

Title:   Senior Vice President, Human Resources

 

   15



--------------------------------------------------------------------------------

Exhibit A

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (the “Agreement”) is a complete and final
agreement between Executive (for yourself, your spouse and anyone acting for
you) (“you”), and Freescale Semiconductor, Inc. (for itself, its subsidiaries
and affiliates and anyone acting for Freescale) (“Freescale”) that resolves all
matters between you and Freescale. Except where otherwise specified, this
Agreement supersedes and nullifies all prior and concurrent communications,
acknowledgements and agreements (except as provided herein) between you and
Freescale, including any prior versions of this Agreement. This Agreement has
been individually negotiated and is not part of a group incentive or other
termination program. In consideration for the payments and benefits provided
under this Agreement, you and Freescale agree to the following terms of your
separation from Freescale:

1. SEPARATION. You are relieved of all duties and responsibilities effective
DATE (the “Separation Date”). You tender and Freescale accepts your resignation
as a director or officer of Freescale and its subsidiaries and affiliates
effective as of the Separation Date. At Freescale’s request, you shall execute
any and all documents reasonably necessary to confirm your resignation as a
director and/or officer of Freescale and its subsidiaries and/or affiliates.

2. SEPARATION ALLOWANCE AND INCENTIVE PLANS. Freescale will pay you a lump sum
Separation Allowance in the amount of AMOUNT less applicable state and federal
tax deductions, within thirty (30) days after you have signed and not revoked
this Agreement. You acknowledge and agree that this Separation Allowance
constitutes an amount to which you are not otherwise entitled, and serves as
additional consideration for this Agreement.

The Separation Allowance and other payments described in this Agreement include
and exceed any pay, bonuses, or any other amounts that are unpaid as of your
separation. You acknowledge that you will only be paid the amounts specifically
identified in this Agreement and will not receive any additional payments from
Freescale.

3. BENEFIT AND EQUITY PLANS.

(a) The effect of your separation and this Agreement upon your participation in,
or coverage under, any of Freescale’s benefit or compensation plans and any
applicable stock option plans, award documents or restricted stock or restricted
stock unit agreements shall be governed by the terms of those plans and
agreements except as specifically modified by this Agreement or your Employment
Agreement dated May 12, 2006. Freescale is making no guarantee, warranty or
representation in this Agreement regarding any position that may be taken by any
administrator or plan regarding the effect of this Agreement upon your rights,
benefits or coverage under those plans.

(b) Upon your separation, each of your outstanding Freescale stock option grants
will be accorded the most favorable treatment for which each grant qualifies per
the terms of the applicable stock option plans or award documents. You
understand that you remain subject to the current blackout period under
Freescale’s Insider Trading Policy. This restriction precludes you from trading
Freescale stock until the third business day following the release of the
company’s earnings in DATE.

(c) Benefits coverage under the Freescale Employee Medical Benefits Plan (the
“Medical Plan”), as amended from time to time, will be continued at the regular
employee contribution rate through DATE, provided that you comply with all terms
and conditions of the Medical Plan, including paying the necessary contributions
and provided further, if you are reemployed with another employer and become
covered under that employer’s

 

   16



--------------------------------------------------------------------------------

medical plan, the medical benefits described herein (if they are not terminated
as provided in COBRA, defined below) shall be secondary to those provided under
such other plan. After your Separation Date, you may elect to continue medical
benefits under the Medical Plan at your own expense, in accordance with COBRA.

4. OUTPLACEMENT. Freescale will provide you with senior executive outplacement
and career continuation services in an amount and by a firm selected by
Freescale for a period of up to one (1) year if you elect to participate in such
services.

5. NO DISPARAGEMENT. You agree that you will not, directly or indirectly,
individually or in concert with others, engage in any conduct or make any
statement calculated or likely to have the effect of undermining, disparaging or
otherwise reflecting poorly upon Freescale or its good will, products or
business opportunities, or in any manner detrimental to Freescale, though you
may assist and cooperate with the Equal Employment Opportunity Commission or
other government agency and otherwise give truthful and non-malicious testimony
if properly subpoenaed to testify under oath.

6. COOPERATION/INDEMNIFICATION. From your SEPARATION Date, and for as long
thereafter as shall be reasonably necessary, you agree to cooperate fully with
Freescale in any investigation, negotiation, litigation or other action arising
out of transactions in which you were involved or of which you had knowledge
during your employment by Freescale. You also agree to help Freescale transition
your duties to other Freescale employees during this period. If you incur any
business expenses in the course of performing your obligations under this
paragraph, you will be reimbursed for the full amount of all reasonable expenses
upon your submission of adequate receipts confirming that such expenses actually
were incurred. Freescale will indemnify you for judgments, fines, penalties,
settlement amounts and expenses (including reasonable attorneys’ fees and
expenses) reasonably incurred in defending any actual or threatened action,
lawsuit, investigation or other similar proceeding arising out of your
employment with Freescale, provided that if the matter is a civil action, you
acted in good faith and in a manner you reasonably believed to be in, or not
opposed to, the best interests of Freescale, and if the matter is a criminal
action, you had no reasonable cause to believe your conduct was unlawful.

7. PROTECTION OF CONFIDENTIAL INFORMATION AND TRADE SECRETS. You agree to
maintain the confidentiality of Freescale’s confidential or proprietary
information and trade secrets in accordance with agreements previously signed by
you and with the law applicable to you as an officer and/or director of
Freescale, including but not limited to state trade secret protection statutes
and your common law fiduciary duty and duty of loyalty. Such Freescale
confidential and proprietary information and trade secrets relating to
Freescale’s past, present, or future business, products or technology include,
but are not limited to, information in the following categories: (a) strategy
and roadmap information including but not limited to business plans, strategic
plans, initiatives, potential merger, acquisition and divestiture plans, venture
capital investment plans, five-year and other financial and business plans, new
and existing business/product plans, and capital planning; (b) alliance,
investment and strategic relationship information including but not limited to
non-public alliance and investment identity, terms and conditions of contracts,
terms of investment, and status of existing/consideration of potential alliances
and strategic relationships; (c) management information including but not
limited to activities of any corporate-level, region-wide, Freescale-wide,
business unit, regional or account leadership team, or their direct reports;
(d) technology information including but not limited to present and future
research and development, technology roadmaps, technology licensing strategies,
and communications and semiconductor core and process strategies; (e) employee
and employment information including but not limited to members of leadership
teams, job functions, organization and reporting relationships, individual
performance, salaries, grades, stock options, bonus plans, variable pay plans,
management and leadership planning, and high potential employee information,
benefits, recruiting, and human resources policy and procedure; (f) customer
information of Freescale including but not limited to non-public customer
identity, product purchases, purchase volume, purchase quantity, product mix,
sales strategies for particular customers, pricing, distribution plans and
strategies, and customer relationship information; (g) product pricing and cost
information including but not limited to product costs, margins, manufacturing,
sales, development, and distribution costs; (h) manufacturing information
including capacity, vendors, materials costs, foundry and

 

   17



--------------------------------------------------------------------------------

outsourcing relationships, volume, pricing, and strategy, and internal
manufacturing capabilities and strategy; and (i) core process redesign plans,
strategies, activities and implementation. Nothing in this Agreement is intended
to prohibit you from disclosing information about Freescale, its customers,
successors or assigns, or its affiliated entities, or about its or their
products, services or business opportunities that is not confidential or
proprietary. You shall give Freescale reasonable advance written notice of your
intent to disclose any potentially confidential information obtained by you as a
result of your employment by Freescale. You agree to keep the terms of this
Agreement confidential, except as required in Paragraph 8, or unless required by
law to disclose this information, or except to your attorney or to anyone
preparing your tax returns, or to a prospective employer (with economic terms
deleted). You may also disclose the terms of this Agreement to your spouse, but
if you do so you are responsible for ensuring that she likewise abides by the
confidentiality requirements of this section, and that any violation by her of
these requirements will be treated as a violation of this Section by you.

8. PROTECTION AGAINST INEVITABLE DISCLOSURE. You acknowledge that the nature of
your duties and responsibilities for a future employer or for any entity or
business for which you perform services in a contract relationship (including
but not limited to service as a member of a board of directors or advisory
council), might, by the very nature of the duties and responsibilities, result
in the disclosure of trade secrets or other information that is confidential
and/or proprietary to Freescale. Accordingly, you agree to inform any future
employer, or entity or business contracting with you for services, of the
possibility of such disclosure and the requirements of this Agreement and
request that safeguards be established to ensure against such disclosure. You
agree that you will not perform any duties or responsibilities for any third
party that will involve the disclosure of Freescale confidential and/or
proprietary information or trade secrets or that will present a reasonable
possibility of such disclosure.

9. RETURN OF FREESCALE PROPERTY. You further agree, pursuant to your obligations
to Freescale under the provisions of your Assignment and Confidentiality
Agreement, the Freescale Code of Business Conduct and Ethics, and the Freescale
SOP entitled Information Classification and Protection (iCAP) to return to
Freescale by your Separation Date all Freescale property and confidential and/or
proprietary information including the originals and all copies and excerpts of
documents, drawings, reports, specifications, samples and the like that were/are
in your possession at all Freescale and non-Freescale locations, including but
not limited to information stored electronically on computer hard drives or
disks.

10. NON-COMPETITION/NO SOLICITATION. You acknowledge that you have entered into
certain Stock Option/Restricted Stock Unit Consideration Agreements, Restricted
Stock Agreements and Restricted Stock Unit Agreements (collectively the “Stock
Agreements”), and that the Stock Agreements, including the non-competition
provisions therein, continue in full force and effect. The remainder of this
section applies if termination is for Cause or if you voluntarily terminate your
employment other than for Good Reason during the Restricted Period (the
“Restricted Period” shall mean the period from the Effective Date through the
second anniversary of the Executive’s termination of employment with Freescale).
The obligations in this Section are in addition to and not a substitute for any
such obligations contained in your Employment Agreement. You shall not, either
directly or indirectly, compete with the business of Freescale by (i) becoming
an officer, agent, employee, partner or director of any other corporation,
partnership or other entity, or otherwise render services to or assist or hold
an interest (except as a less than 3-percent shareholder of a publicly traded
corporation or as a less than 5-percent shareholder of a corporation that is not
publicly traded) in any Competitive Business (as defined below), or
(ii) soliciting, servicing, or accepting the business of (A) any active customer
of Freescale, or (B) any person or entity who is or was at any time during the
previous twelve months a customer of Freescale. “Competitive Business” shall
mean any person or entity (including any joint venture, partnership, firm,
corporation, or limited liability company) whose primary business is the design,
manufacture or sale of

 

   18



--------------------------------------------------------------------------------

integrated circuits/semiconductors, microcontrollers for the wireless products
and services industry (including but not limited to wireless devices and
infrastructure), similar to products that are designed, manufactured or sold by
WMSG as of the Separation Date. Competitive Business does not include a “Startup
Company”. Startup Company means any person or entity that has functioned as a
business for three years or less and has less than $1 billion dollars in annual
revenues. For the avoidance of doubt, the restrictions described in subsection
(ii) above do not apply to a Startup Company. You agree that during the
Restricted Period you will seek Freescale’s prior written consent that any
proposed employment or other engagement does not violate the non-competition
provisions of this Agreement. Freescale agrees that it will not unreasonably
delay or withhold consent. If the Parties are unable to reach agreement within
10 days after Freescale’s receipt of your written request for consent, you may
proceed to refer the matter to a qualified, independent neutral expert
experienced in the industry, (the “Neutral Expert”), by providing written notice
to Freescale. Within five days after Freescale receives your written notice, the
Parties will choose a mutually acceptable Neutral Expert. Neither you nor
Freescale will unreasonably withhold consent to the selection of the Neutral
Expert. Within seven days after the Neutral Expert is selected, or as soon
thereafter as the Neutral Expert is able to meet with the you and Freescale, you
and Freescale will meet with the Neutral Expert to present their respective
positions, in a manner to be determined by the Neutral Expert. Based exclusively
on the evidence presented at that meeting, the Neutral Expert will determine
whether your proposed employment or other engagement violates the
non-competition provisions of this Agreement. The decision of the Neutral Expert
will be final, binding, and non-appealable.

11. NEW EMPLOYMENT. You agree that you will immediately inform Freescale of
(i) the identity of any new employment, start-up business or self-employment
(including but not limited to service as a member of a board of directors or
advisory council) in which you have engaged or will engage between the date you
sign this Agreement and DATE (the “Notice Period”), (ii) your title in any such
engagement, and (iii) your duties and responsibilities. You hereby authorize
Freescale to provide a copy of this Agreement, excluding the economic terms, to
any new employer or other entity or business by which you are engaged during the
Notice Period. You further agree that during the Notice Period, you will provide
such information to Freescale as it may from time to time reasonably request in
order to determine your compliance with this Agreement.

12. BREACH OF AGREEMENT. You acknowledge that Freescale’s agreement to make the
payments set forth in Paragraph 2 above is conditioned upon your faithful
performance of your obligations under this Agreement, and you agree to repay to
Freescale all sums received from Freescale under Paragraph 2 if you breach any
of your obligations under Paragraphs 7, 8, 9, 10, or 11 of this Agreement, or
the Stock Agreements referenced in Paragraph 10. In addition, for all stock
options that you exercised within the three-year period prior to your Separation
Date or at any time following your Separation Date, you will immediately pay to
Freescale an amount representing the difference between the option price and the
price you paid at the time of exercise. For any Restricted Stock or Restricted
Stock Units, you agree to repay the amounts as indicated in those agreements. In
any dispute regarding this Agreement, the prevailing party may recover
reasonable attorneys’ fees and costs.

13. NON-ADMISSION/GENERAL RELEASE. You, for yourself, your agents, attorneys,
heirs, administrators, executors and assigns, and anyone acting or claiming on
your or their joint or several behalf, hereby waive, release and forever
discharge Freescale, its present and former employees, officers, directors,
agents, affiliates, subsidiaries, insurers, predecessors, successors, and
assigns, the Freescale Board of Directors, its agents, successors, affiliates,
and assigns, and anyone acting on their joint or several

 

   19



--------------------------------------------------------------------------------

behalf (the “Releasees”), from and on any and all known or unknown claims,
causes of action, demands, damages, costs, expenses, liabilities, grievances, or
other losses whatsoever that in any way arise from, grow out of or are related
to events or circumstances that occurred prior to the date of your execution of
this Agreement, including but not limited to any matter that relates to your
employment with Freescale or the termination thereof.

You agree that the claims that you are waiving, releasing, and discharging
include, but are not limited to, those arising from (a) any federal, state, or
municipal civil rights, anti-discrimination, employment-related law, statute, or
ordinance; or (b) any federal, state, or municipal law, statute, ordinance, or
common law doctrine regarding (i) the existence or breach of oral or written
contracts or employment, including your Employment Agreement, any amendment to
that Employment Agreement, and any retention, change of control or other similar
agreements (ii) defamation or slander, (iii) negligent or intentional
misrepresentations, (iv) wrongful discharge, (v) interference with contract,
(vi) negligent or intentional infliction of emotional distress, (vii) violation
of public policy, (viii) retaliation, (ix) promissory estoppel, (x) harassment,
(xi) whistle blowing, or (xii) unpaid wages. By way of example, this release
covers any and all claims arising under the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act, Title VII of the Civil Rights Act
of 1964, the Americans with Disabilities Act, the Equal Pay Act, the Family and
Medical Leave Act, the National Labor Relations Act, the Fair Labor Standards
Act, and any other federal, local or common laws regarding rights or claims
relating to employment. You understand that by signing this General Release you
are not releasing any accrued and vested rights you have under Freescale benefit
plans that survive separation from employment under the terms of the plans; any
rights that cannot be waived by law, including the right to file an
administrative charge of discrimination; or any rights that arise under this
Agreement.

14. CONDITIONS OF AGREEMENT. You agree that you are signing this Agreement
knowingly and voluntarily, that you have not been coerced or threatened into
signing this Agreement and that you have not been promised anything else in
exchange for signing this Agreement. You agree that if any part of this
Agreement is found to be illegal or invalid, the rest of the Agreement will
still be enforceable. You further agree that you have had sufficient time (at
least 21 days) to consider this Agreement and you were advised to consult with
an attorney, if desired, before signing below. You understand and agree that any
change, whether material or otherwise, to the initial terms of this Agreement
shall not restart the running of this twenty-one (21) day period. This Agreement
will not become effective or enforceable until seven days after you sign it,
during which time you can revoke it if you wish, by delivering a signed
revocation letter within the seven-day period to Larry M. Parsons, Vice
President, Business Conduct and Ethics, 7700 West Parmer Lane, MD:TX32/PL02,
Austin, Texas 78729.

 

EXECUTIVE         FREESCALE SEMICONDUCTOR, INC.

 

      By:  

 

         NAME   Date:   

 

      Date:  

 

 

   20